Pettit, J.,
(dissenting).—This suit was brought by tfie *119appellants against the appellees, to recover possession of real estate.
The testator died, and John, named in the will, sold the land, the use of which was given him for his life, and made a deed for it in fee simple, and died without issue; and the appellants, his brothers and sisters, and the descendants of his deceased brothers and sisters, brought this suit against the purchasers of the lands from John, claiming that John took by the will only a life estate. The questions for consideration are the construction of the will, and the refusal of the court to allow certain parol evidence to show the condition of the testator’s family, and his declarations of his intentions and purposes at the time of the execution of the will.
What interest or estate did John take in the land by virtue of the will? Was it a life estate only? or was it a fee simple ? The first and fundamental rule to be observed in the construction of a will, is to ascertain, if possible, and carry into effect, the intention of the testator, if such intention be not forbidden by some law of the land, such as the creation of a perpetuity against law, or devising lands to o'ne who is prohibited from holding real estate, as an alien. 2 Bl. Com. 500; 4 Kent Com. 534-5 ; Redfield on Wills, 432;, Lutz v. Lutz 2 Blackf. 72; Baker v. Riley, 16 Ind. 479; and King v. Beck 15 Ohio, 559.
A man is prohibited from violating the law of the land by his will, as fully as by his deed; but he is at liberty to dispose of his property as he pleases, if in so doing he violates no law. If, then, the testator gave John the “use” of the land for his life, and after his death gave it to his heirs, he made a legal disposition of it, and such an one as was forbidden or prohibited by no law or public policy of the State. I think I cannot be mistaken in saying that’it is the clearly expressed will of the testator that John'should take no more than the “ use ” of the land for his life, and that at his death the fee simple should go, or to use his own words, “ fall to his heirs.” Indeed, a later clause in the will even limits this exclusive right of “use” to John during his life: “And *120further, it is my will that the children all live together, and work together, until they break up housekeeping themselves. And it is my will that the wagon, gears, and horses shall belong jointly to my sons John and William, for the use of the place and family.” It is evident that this was his home place, where he and his children then lived ; for this and the land he gives to his son William (which he describes as “ the place on which Irwin lives ”) were all the lands he had to dispose of. All the children then in the family were to share the use and occupancy of the farm, stock, &c., with John, as long as they, not Tie, should elect. They all had a right jointly with him to its use as long as they chose, but when they should “ break up housekeeping,” the place was tó be for John’s exclusive use during his life, and at his death to “ fall to his heirs.”
The'word “use” is twice used in this will; once in relation to the real estate, and once in reference to’ the personal property, and in both instances in the ordinary or literal sense, that of the usufruct of the thing designated.
The appellants (plaintiffs below) offered to prove by parol evidence the condition and circumstances of.the family of the testator at the time of making his will; that John was unmarried, of veiy intemperate and reckless habits; and that these facts were known to the testator at the time of making the will, as tending to show his purpose; but the court refused it. This was error. Had it been necessary to aid the court to interpret the will, it should have been allowed. Stevenson v. Druley, 4 Ind. 519; 1 Greenl. Ev.,secs. 286, 289, The parol evidence offered, to prove what the testator said at the time of the execution of the will, was properly rejected by the court. This rule is so well settled that it is not necessary to cite authorties.
It is contended that this case comes within the rule in Shelley’s case. I think not. That rule is not inflexible when applied to devises. It yields to the manifest intention of the testator. Doe v. Jackman, 5 Ind. 283; Siceloff v. Redman's Adm'r, 26 Ind. 251.
y. N. Sims, for appellants.
L. McClurg, for appellees.
That is not a rule of construction, but of property, which had its origin in feudal tenure, and was first adopted to secure to the lords the profits, rights, and perquisites incident to inheritances. It is at best a mere artificial technicality, the maintenance of which is to displace the clear intention of the testator and produce injustice, when justice ought to prevail. It has met with denunciation and severe criticism from the ablest judicial minds in England and this country, till it has become the practice of courts whenever the question arises, to hold that the particular case then under consideration does not come within the rule in Shelley’s case. It has been abrogated by many of the states, and greatly modified in England by 3 and 4 William 4. Siceloff v. Redman’s Adm’r, supra. It is the high and stern duty of this court to conform its judicial action, when we attempt to walk by the light of precedent from another country, to the nature of our government and institutions.
The intention, if not unlawful, must be followed. How can his “ will that the children all live together on this land until they break up housekeeping themselves,” be reconciled with the hypothesis that John could, immediately after their father’s death, sell the farm, and cast the ‘other children from the home their father had willed to them jointly with John? The children had well defined rights there, not depending on the will or caprice of John, but derived from the same source and co-equal with his, as long as they chose to exercise those rights. He could not arbitrarily determine these rights by a sale of the fee simple.
I think the judgment ought to be reversed.